This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A15-0469

                           Desiree Nicole Shinholser, petitioner,
                                        Appellant,

                                             vs.

                                    State of Minnesota,
                                       Respondent.

                                 Filed December 21, 2015
                                        Affirmed
                                     Halbrooks, Judge


                               Roseau County District Court
                                 File No. 68-CR-12-946

Cathryn Middlebrook, Chief Appellate Public Defender, Veronica M. Surges, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

Lori Swanson, Attorney General, Robert Plesha, Assistant Attorney General, St. Paul,
Minnesota; and

Karen Foss, Roseau County Attorney, Roseau, Minnesota (for respondent)

         Considered and decided by Peterson, Presiding Judge; Halbrooks, Judge; and Reyes,

Judge.

                          UNPUBLISHED OPINION

HALBROOKS, Judge

         Appellant challenges the district court’s denial of her postconviction petition to

withdraw her guilty plea, arguing that her guilty plea was unintelligent because she was
under extreme mental and physical distress at the time of the plea hearing. Because we

find that the district court acted within its discretion by denying appellant’s petition, we

affirm.

                                           FACTS

          On October 5, 2012, J.A. called the Roseau County Sheriff’s Department

complaining that her boyfriend, J.C., was missing. When J.C. had not made contact with

her by October 6, 2012, J.A. stopped by his apartment to see if he was home. She went

inside and subsequently discovered J.C.’s body when she looked out of a bedroom window

into a separate, enclosed area of the apartment building.

          Officers responded and found J.C.’s deceased body in a near fetal position, bound

with a belt or similar object. The crime-scene investigators found numerous contusions on

his body, including bruising and abrasions on his legs. There were also blunt-force injuries

and chopping wounds to his head. Medical examiners later concluded that J.C.’s death was

a homicide by asphyxia due to manual strangulation.

          Investigators canvassed the area and spoke with Jeremy Lemen, who said that he

had gotten into an argument with J.C. two days earlier when J.C. was intoxicated. Lemen

and his girlfriend, appellant Desiree Nicole Shinholser, lived in the same apartment

complex as J.C. Lemen first told officers that he helped J.C. get into his apartment late on

the night of October 4, 2012, and that J.C. had tried “taking a swing at him.” Officers noted

a black eye and bruising on Lemen’s face.

          Officers advised Lemen of his Miranda rights, and he stated that he understood his

rights and agreed to speak with investigators. Lemen then described his altercation with


                                              2
J.C. in greater detail. This description included the statement that J.C. had hit Lemen with

a barbeque grill, which caused the injuries to Lemen’s face. Officers asked Lemen for

permission to enter his apartment and subsequently found Shinholser barricaded inside.

After the officers were inside, Shinholser stated that J.C. had been in their home seeking

assistance from the couple because he was locked out of his apartment. Lemen assisted

him and came home with cuts on his face.

       Shinholser told officers that she was pregnant and that J.C. had assaulted her earlier

in the week by throwing her to the ground. When questioned about this incident, Lemen

told the officers that he did not feel it was appropriate to assault a pregnant woman. Lemen

then acknowledged that he and Shinholser had gone back to J.C.’s apartment after helping

him earlier that evening. Lemen stated that after J.C. threw the barbeque grill at him, he

put J.C. in a choke hold, describing the choke as “using his arms until his arms were too

tired.” He stated that Shinholser was with him and that while Lemen was choking J.C.,

Shinholser “may have struck [J.C.] on the head a few times with a hatchet or similar type

object.” Lemen also admitted to using belts to restrain J.C. during the assault. Lemen

revealed that he and Shinholser had discussed this type of attack before it happened because

of J.C.’s alleged earlier assault on Shinholser.

       Investigators found Facebook postings from Shinholser’s account in which she

complained about J.C.’s assault and accused Lemen of being a coward for not defending

her. Lemen stated that after killing J.C., he and Shinholser disrobed and burned their

clothing in the fire pit outside. He also said that Shinholser prepared a bath for him so that

he could wash after the assault.


                                              3
       Shinholser was charged with second-degree murder. She pleaded guilty to aiding

and abetting second-degree unintentional murder in violation of Minn. Stat. § 609.19, subd.

2(1) (2012), and was sentenced to 216 months in prison, a term at the upper end of the

sentencing-guidelines range. The district court supported the sentence by noting several

aggravating factors concerning the nature of the crime—a home invasion that violated

J.C.’s zone of privacy while he slept, a crime with no other purpose than to terrorize and

beat J.C., and purposeful concealment of J.C.’s body.

       On October 16, 2014, Shinholser petitioned for postconviction relief without

requesting an evidentiary hearing, seeking to withdraw her guilty plea on the basis of

extreme mental and physical distress at the time of the plea hearing. The district court

denied Shinholser’s petition. This appeal follows.

                                     DECISION

       “When reviewing a postconviction court’s decision, we examine only whether the

postconviction court’s findings are supported by sufficient evidence. We will reverse a

decision of [the] postconviction court only if that court abused its discretion.” Lussier v.

State, 821 N.W.2d 581, 588 (Minn. 2012) (alteration in original) (quotations omitted). “A

defendant bears the burden of showing [her] plea was invalid.” State v. Raleigh, 778

N.W.2d 90, 94 (Minn. 2010). A defendant does not have an absolute right to withdraw a

valid guilty plea, but a court must allow a defendant to withdraw a guilty plea after

sentencing if “withdrawal is necessary to correct a manifest injustice.” Minn. R. Crim. P.

15.05, subd. 1. Manifest injustice occurs if the guilty plea was not accurate, voluntary, and

intelligent. Perkins v. State, 559 N.W.2d 678, 688 (Minn. 1997). “The intelligence


                                             4
requirement ensures that a defendant understands the charges against [her], the rights [she]

is waiving, and the consequences of [her] plea.” Raleigh, 778 N.W.2d at 96.

       Shinholser asserts a single issue in this appeal—that her guilty plea was not

intelligent. She maintains that she was under such extreme mental and physical distress at

the time of her plea that it prevented her from understanding the nature and consequences

of pleading guilty. Based on our review of the record, Shinholser’s claim is without merit.

       Shinholser demonstrated at her plea hearing that she comprehended the nature of

her plea and that the consequences of such a plea would lead to incarceration. Shinholser

indicated that she understood that her guilty plea meant that she would spend a minimum

of 200 months in prison. When asked whether she was taking any medications for a

nervous or psychiatric condition, Shinholser indicated only that she took Adderall and

Prozac. She admitted that those medications did not impair her ability to understand what

occurred at the hearing. Shinholser also denied being under the influence of any drugs or

alcohol or suffering from mental illness on the date of the offense. She was able to recount

the events of the crime without difficulty. We conclude that the record demonstrates that

Shinholser had a firm understanding of the terms and conditions of her guilty plea as well

as the rights she was giving up by foregoing trial.

       Shinholser now contends that she pleaded guilty in order to get out of jail and into

prison, where she felt she would have a better opportunity to commit suicide. To support

her suicidal ideations, Shinholser points to an earlier incident when she claimed that she

swallowed a razor blade while in jail. Jail officials responded to her call and transported

her to LifeCare Medical Center. She told medical staff that she swallowed the razor blade


                                             5
in response to being “jumped.” X-rays failed to detect any evidence of a swallowed razor

blade. Further, medical records not only refuted the presence of a razor blade but

contradicted Shinholser’s claim of a suicide attempt.

       Shinholser also claims that she was under mental distress due to a miscarriage. But

there is no proof that she was pregnant. She refused to take a pregnancy test at the jail and

again at the clinic. The clinic staff noted that she has a strong history of manipulative

behavior.

       The record is replete with the kind of contradictory statements and accounts of

behavior that indicate that Shinholser has long attempted to manipulate the legal system.

One example is contained in a letter that Shinholser wrote while in jail, four days before

her plea hearing. In this letter, she openly discussed her tactics:

              I’d rather be in a looney bin than in jail. . . . I did the same
              thing [with] some friends in Juvi, the hospital in Duluth was a
              lot more fun than chopping wood all day – (more drugs) – us
              crazy juvenile delinquents, haha.

                     ....

                      . . . I know I’m not crazy, but I’d do anything to get out
              of jail (free). Almost anything I should say, if it’s as easy as
              saying I’m suicidal, I don’t see it as a bad idea.

       Shinholser began serving her sentence at MCF-Shakopee but was transferred to a

more secure facility after accruing numerous rule violations that led her to spend a

significant percentage of her time in segregation. The prison psychologist offered her a

fresh start if she chose compliance, but she opted for non-compliance. In prison, Shinholser




                                              6
was characterized as having an “impulsive and defiant nature,” and prison officials were

concerned that she might walk out of MCF-Shakopee or harm prison officials.

       Evidence of a defendant’s irrational behavior, demeanor during trial or at hearings,

and prior medical opinions on competence are all relevant factors for determining one’s

ability to comprehend the plea process. Bonga v. State, 797 N.W.2d 712, 719 (Minn.

2011). Here, Shinholser’s claims are contradicted by her plea petition, plea-hearing

testimony, and medical and prison records during her time awaiting trial. Even if she has

a history of mental-health issues, mental-health illness alone is not the test for whether a

defendant is competent to stand trial or enter a valid guilty plea. Rather, “[a] defendant is

incompetent and must not plead, be tried, or be sentenced if the defendant lacks ability to:

(a) rationally consult with counsel; or (b) understand the proceedings or participate in the

defense due to mental illness or deficiency.” Minn. R. Crim. P. 20.01, subd. 2. The record

reflects that Shinholser was able to do both.

       The district court denied Shinholser’s petition for postconviction relief in part

because her claims are articulated in a self-serving affidavit written in support of her

petition. Because Shinholser relied solely on her affidavit, she offers no factual support

for her claim that her guilty plea was not intelligently made. There was no conduct during

the plea hearing to indicate that she might not be competent to plead guilty. In fact, she

underwent thorough questioning on the record concerning her ability to understand the

proceedings, and she indicated at all times that she fully understood the nature and

consequences of her guilty plea. There is a complete lack of support in the record to suggest

that Shinholser’s decision to plead guilty was the result of mental or physical distress that


                                                7
rendered her guilty plea unintelligent. Because the district court acted within its discretion

by denying Shinholser’s petition for postconviction relief, we affirm.

       Affirmed.




                                              8